Citation Nr: 1110874	
Decision Date: 03/18/11    Archive Date: 03/30/11

DOCKET NO.  09-32 057A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to a higher initial disability rating for posttraumatic stress disorder (PTSD) in excess of 30 percent from December 27, 2005, and in excess of 50 percent from August 17, 2009.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel



INTRODUCTION


The Veteran, who is the Appellant, had active duty service from February 1958 to May 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, that granted service connection for PTSD and assigned an initial disability rating of 30 percent, effective from December 27, 2005.  The Veteran entered a notice of disagreement with the initial rating.  A subsequent July 2010 rating decision during the appeal assigned a 50 percent disability rating for the initial rating period from August 17, 2009, thus creating a staged rating. 


FINDINGS OF FACT

1.  For the rating period prior to August 17, 2009, the Veteran's PTSD manifested with occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks weekly or less often, chronic sleep impairment, and mild memory loss.

2.  For the rating period prior to August 17, 2009, the Veteran's PTSD did not manifest with occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory; impaired judgment; impaired abstract thinking; or difficulty in establishing and maintaining effective work and social relationships.

3.  For the rating period from August 17, 2009, the Veteran's PTSD manifested with occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; impairment of short-term memory; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

4.  For the rating period from August 17, 2009, the Veteran's PTSD did not manifest with occupational and social impairment, with deficiencies in most area, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; inability to establish and maintain effective relationships.


CONCLUSION OF LAW

The criteria for a higher initial disability rating for PTSD, in excess of 30 percent from December 27, 2005, and in excess of 50 percent from August 17, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.321, Part 4, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA),codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002), and implemented by regulation, 38 C.F.R.  §§ 3.102, 3.156(a), and 3.326(a) (2010), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1).

The appeal for a higher initial rating for PTSD arises from a disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.  At any rate, the Board notes that the Veteran was furnished additional VCAA notice in June 2009.

The Board also finds that there has been substantial compliance with the assistance provisions set forth in the law and regulations.  The record does indicate that the Veteran has not worked since 1999, but rather receives Social Security Administration (SSA) disability benefits.  The Board notes that those records are not associated with the claims file, but finds that such records are not relevant to the issue of initial disability rating for PTSD.  The issue in this case relates to the Veteran's level of disability during the initial rating period of time on appeal, namely from December 27, 2005 onward.  Records relating to the state of the Veteran's disability six years prior to the rating period are not relevant to the current claim, as they would have no tendency to show the state of psychiatric symptomatology six to 12 years later.  In addition, the record indicates that the Veteran first complained of his psychiatric disability in 2005, which if further evidence that any prior records would not in fact show psychiatric symptomatology or impairment.  

Finally, the Board finds that the multiple, more contemporaneous history and complaints, psychological evaluations and clinical findings, and psychiatric treatment records that include both history and findings regarding a psychiatric disability that are of record, spanning the entire period of rating period on appeal from December 2005 forward, thoroughly and adequately address the level of the Veteran's PTSD disability throughout the time period on appeal.  As the SSA records dating back to 1999 are not relevant to this appeal, and any psychiatric complaints or findings in the SSA records, if they exist, would be far outweighed by the more contemporaneous and specific evidence that includes findings the mirror the schedular rating criteria (Diagnostic Code 9411) and were made specifically for the purposes of rating, any complaints, findings, diagnoses, GAF scores, or opinions as to severity of PTSD symptomatology would be far outweighed by the evidence that is of record for the rating period from December 2005 forward.  Moreover, the evidence that is of record sufficiently addresses the Veteran's psychiatric disability throughout the period on appeal.  For these reasons, the Board finds that a remand to obtain SSA records is not required.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (holding that VA is not required to obtain SSA records in all cases but only where potentially relevant to the claims on appeal).  Indeed, under these circumstances, it appears that further development would serve no apparent useful purpose and would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The remaining record in this case includes VA examination reports, VA treatment records, and lay evidence.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case, and no further action is necessary.  See generally 38 C.F.R.  § 3.159(c).  No additional pertinent evidence has been identified by the Veteran.   

The Veteran was afforded a VA examination in September 2009 to address the level of disability of his PTSD.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Board notes that the examiner was provided with an accurate history, the Veteran's history and complaints were recorded, the examination report sets forth detailed examination findings in a manner that allows for informed appellate review under applicable VA laws and regulations, and the examiner offered the necessary findings.  Therefore, the Board finds the examination to be sufficient and adequate for rating purposes.  Thus, further examination is not necessary.  For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issue on appeal.

Initial Rating for PTSD

The present appeal involves the Veteran's appeal for a higher initial disability rating in excess of 30 percent for PTSD for the period prior to August 17, 2009, and in excess of 50 percent for the initial rating period from August 17, 2009.  Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time, and different ratings can be assigned for different periods of time in a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's service-connected PTSD has been rated under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411, which provides: 

A 30 percent disability rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent disability rating is warranted if the Veteran experiences occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating is warranted when the Veteran experiences occupational and social impairment, with deficiencies in most area, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.

A 100 percent disability rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of closest relatives, own occupation, or own name.  38 C.F.R. § 4.130.

Considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The evaluation must be based on all evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2010).  Although the extent of social impairment is a consideration in determining the level of disability, the rating may not be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b) (2010).

According to the Diagnostic and Statistical Manual of Mental Disorders, Fourth edition (DSM IV), a global assessment of function (GAF) score reflects the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  DSM IV, American Psychiatric Association (1994), pp.46-47; 38 C.F.R. §§ 4.125(a), 4.130.  A GAF score of 31-40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school.  A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51-60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.

Initial Rating from December 27, 2005 to August 17, 2009

The Veteran contends that his PTSD warrants an initial disability rating in excess of 30 percent for the initial rating period prior to August 17, 2009.  

After a review of the evidence, lay and medical, the Board finds that, for the rating period prior to August 17, 2009, the Veteran's PTSD manifested with occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks weekly or less often, chronic sleep impairment, and mild memory loss, which more nearly approximates the criteria for a 30 percent disability rating under Diagnostic Code 9411.  38 C.F.R. § 4.130. 

The evidence that is most probative regarding this rating period shows that in December 2005 the Veteran showed a restricted and tearful affect.  In December 2008, the doctor described the Veteran's affect as full.  The Veteran's affect was sad in July 2009.  In December 2005, the Veteran's speech was described as spontaneous.  In December 2008and July 2009, the Veteran's speech had a normal rate and tone.  The examiner did not specifically note any panic attacks in December 2005, but the Veteran described intense psychological distress and physiological reactivity when exposed to reminders of combat.  The Veteran did not show any difficulty understanding complex commands.  His memory was described as unimpaired by the December 2005 examiner.  His insight and judgment were noted as intact.  In both December 2005, December 2008, and July 2009, his thought processes were goal-directed with appropriate content, no delusions or hallucinations, and no suicidal or homicidal ideation.  The Veteran's mood was described as dysphoric in December 2005, but described as good in December 2008 and then sad in July 2009.  Although the Veteran notes that he associates with few people, he has been married for 22 years and has a good relationship with his grandchildren.  He also communicates with a fellow marine on a daily basis and had a best friend who passed away in  July 2009.  

The Board has considered all the Veteran's psychiatric symptoms in rating PTSD for all periods, whether or not those symptoms are explicitly listed in the schedular rating criteria.  The Board has considered that the symptoms listed in Diagnostic Code 9411 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  As such, the Board notes that the Veteran experiences other symptoms that are not listed in the criteria, but may reflect the severity of his PTSD.  These include, but are not limited to, recurrent disturbing recollections, nightmares, flashbacks, intense psychological distress and physiological reactivity when exposed to reminders of combat, avoidance, detachment, anger, difficulty concentrating, hypervigilance, and exaggerated startle response.  

The Board also finds that the Veteran's symptoms do not more nearly approximate the criteria for a 50 percent disability rating for the initial rating period from December 27, 2005 to August 17, 2009.  The Veteran's symptoms are sufficiently addressed in the 30 percent criteria.  The Veteran's symptoms for the initial rating period generally include occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment.  These symptoms are specifically addressed in the 30 percent rating criteria of Diagnostic Code 9411.  For the rating period prior to August 17, 2009, the Veteran's PTSD did not manifest with occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory; impaired judgment; impaired abstract thinking; or difficulty in establishing and maintaining effective work and social relationships, as required for a higher disability rating of 50 percent.  38 C.F.R. § 4.130.  

Initial Rating Period from August 17, 2009

The Veteran's PTSD has been rated at 50 percent for the initial rating period from August 17, 2009.  

After a review of all the evidence, the Board finds that, for the rating period from August 17, 2009, the Veteran's PTSD manifested with occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; impairment of short-term memory; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships, which more nearly approximates the criteria for a 50 percent disability rating under Diagnostic Code 9411.  The Board finds that, for the rating period from August 17, 2009, the Veteran's PTSD did not manifest with occupational and social impairment, with deficiencies in most area, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; inability to establish and maintain effective relationships, as required for a higher disability rating of 70 percent.  38 C.F.R. § 4.130.

The most probative evidence in this case regarding this rating period shows that a VA examiner in September 2009 reported that the Veteran was not suicidal or homicidal.  Additionally, August 2009, September 2009, October 2009, November 2009, January 2010, February 2010, March 2010, and May 2010 VA treatment records also show no suicidal ideation.

The VA examiner in September 2009 noted no obsessional rituals.  The remainder of the record is silent for any indications of obsessional rituals.  

August 2009, September 2009, October 2009, November 2009, January 2010, February 2010, March 2010, and May 2010 VA treatment records also show a normal rate and tone of speech.  The VA examiner in September 2009 described the rate and flow of speech as normal.  

The evidence does not show near-continuous panic or depression affecting the ability to function independently, appropriately and effectively.  The Veteran does have a depression mood at times, but it does not affect his ability to function independently, appropriately, or effectively.  Additionally, the depression is not near- continuous.  At the VA examination in September 2009, the Veteran reported that he was not depressed.  Again in January 2010, the Veteran described a good mood. 

The record reveals no difficulty with spatial disorientation due to PTSD.  The Veteran also at no point neglected personal appearance and hygiene.  The VA examiner in September 2009 did note that the Veteran does have some limitations with self-care, but specifically stated that these are due to his Parkinsonism.  An April 2010 treatment record showed good hygiene.  

The evidence also does not reveal difficulty in adapting to stressful circumstances (including work or work like setting) or an inability to establish and maintain effective relationships.  The Veteran has been married for many years.  He has a relationship with several friends.  He golfs regularly.  The September 2009 examiner noted that the Veteran has some limitations socially and that he does avoid crowds, but the Board finds that this does not rise to the level of an inability to establish and maintain effective relationships.  

The evidence does show impaired impulse control with some irritability but no periods of violence.  The September 2009 examiner noted that the Veteran's irritability, short-fused temper, and intolerance to what he considers "stupidity" produces reduced reliability and productivity.  

The Board finds that the Veteran's symptoms do not more nearly approximate the criteria for a 70 percent disability rating for the initial rating period from August 17, 2009.  The Veteran's symptoms are sufficiently addressed in the 50 percent criteria.  The Veteran's symptoms for the rating period beginning August 17, 2009 generally include occupational and social impairment with reduced reliability and productivity due to such symptoms as: impairment of short-term memory, impaired judgment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  These symptoms are specifically addressed in the 50 percent rating criteria of Diagnostic Code 9411.  38 C.F.R. § 4.130.  

As the evidence does not show symptoms that more nearly approximate the criteria for a 30 percent rating prior to August 17, 2009, and a 50 percent disability rating from August 17, 2009, the Board finds that a preponderance of the evidence is against the appeal for higher initial ratings.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration

The Board also has considered whether the criteria for referral for extraschedular disability rating are met.  An extraschedular disability rating is warranted when the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2010); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's PTSD is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, Diagnostic Code 9411, specifically provides for disability ratings based on a combination of clinical findings and history, including history reported to examiners as well as history in lay statements or testimony.  In this case, the impact of the Veteran's PTSD on occupational and social impairment is explicitly recognized by the schedular rating criteria.  As well, the Veteran's specific psychiatric symptoms are part of the schedular rating criteria.  The Veteran's PTSD symptoms of depressed mood, anxiety, suspiciousness, panic attacks weekly or less often, chronic sleep 

impairment, memory loss, flattened affect, disturbances of motivation and mood,  and difficulty in establishing and maintaining effective work and social relationships are part of the schedular rating criteria at 38 C.F.R. § 4.130. 

As seen in the analysis above, the Board has considered these aspects of the Veteran's PTSD disability, and finds that the rating schedule (Diagnostic Code 9411) adequately provides for ratings base on these symptoms.  Specifically, the Board has also considered many of the Veteran's symptoms as "like or similar to" the schedular rating criteria of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to such symptoms as depressed mood,  anxiety, and suspiciousness and occupational and social impairment with reduced reliability and productivity due to such symptoms as disturbances of motivation and mood.  All of the Veteran's psychiatric symptoms attributable to PTSD are therefore adequately rated by either specific schedular rating criteria or by analogy under the schedular criteria.  See Mauerhan, 16 Vet. App. 436.  

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  

In the absence of exceptional factors associated with PTSD, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  For this reason, the 

Board finds that the Rating Schedule measures and contemplates all aspects of the PTSD disability, so is adequate to rate the Veteran's service-connected PTSD, so that referral for extraschedular consideration is not warranted.


ORDER

A higher initial disability rating for PTSD, in excess of 30 percent from December 27, 2005, and in excess of 50 percent from August 17, 2009, is denied.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


